Bryan, J.,
delivered the opinion of the Court.
In the third bill of exception it is stated that the defendant (now appellant) offered to prove that Condon was *130engaged in an effort to defraud his creditors; and that Ackerman (the plaintiffs’ agent) aided and participated in his scheme; and that the goods in question were delivered to Ackerman by Condon in furtherance of this purpose. If these facts were established by evidence, undoubtedly no title would be acquired to the goods as against the creditors of Condon. The transaction would be void, and the goods would be liable to their claims as fully as if the delivery had not taken place. This result is not changed by the fact that Ackerman was acting as the agent of the plaintiffs. The plaintiffs’ title is derived from, and depends upon, the dealings between Ackerman and Condon. Ackerman could not acquire a good title for them by unlawful means. It is not alleged that the plaintiffs knew of any fraudulent dealing by which the possession of the goods was obtained. Nevertheless as their title arose from the contract between Condon and Ackerman, if that contract was void, and incapable of conveying a good title, it is manifest that they have none. Suppose that Ackerman had taken the goods by force, no one would contend that his principals could maintain a title founded on such a seizure. Fraud is more odious to the law than force, and will vitiate every proceeding by which it is affected. If the plaintiffs had a title to these goods otherwise valid, it would not be defeated by the misconduct of their agent. But the allegation made here is that the very origin of their title is defective. Of course we have no means of knowing whether the defendant could have established the facts which he offered to prove; but it was his right to submit the proffered evidence to the jury for their decision. The questions overruled in the first and second bills of exception wez’e not relevant standing alone. The evidence by which the defendant proposed to follow up the question stated in the second bill of exception was aftez’wards more fully stated in the third. As we have decided that this final offer was im*131properly rejected, it seems unnecessary to say anything more on this subject. The prayers were necessarily based upon the testimony which was permitted to go to the jury, and on this basis the rulings of the Court were correct. But on account of the error in the third exception the judgment must be reversed.
(Decided 24th June, 1885.)

Judgment reversed, and new trial a,warded.